DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed May 25, 2021 in response to the Office Action of February 26, 2021, is acknowledged and has been entered. Claims 1, 3-8, 13-15, 17, 22, and 23 are pending and being examined. Claims 2, 9-12, 16, 18-21, and 24 are canceled. 

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1, 3-8, 13-15, 17, 22, and 23 remain rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0339090, Hacohen et al, claiming priority to December 2013; in view of US Patent Application Publication 2015/0374815, Kishimoto et al, claiming priority to June 25, 2014; WO 2013/043647, Kim et al, published March 28, 2013; Malm et al (Cancer Research, April 2013, 73 (8 Pockros et al (Journal of Hepatology, 2007, 47:174-182) and Dovedi et al (Blood, January 2013, 121:251-259).
Hacohen et al teach methods of treating cancer in a human subject comprising administering to the subject a vaccine composition and:
(i) a pharmaceutical composition comprising a checkpoint inhibitor that is an antoginist anti-PD-1 antibody or anti-PD-L1 antibody ([77] [159]; claims 1, 9, 18, 33, 36, and 37); and
(ii) a pharmaceutical composition comprising an adjuvant such as resiquimod (R848) ([15]; [194]; [301]; claim 6); and
(iii)  further comprising chemotherapeutics such as topo I and II inhibitors, alkylating agents, antimitotic agents, vinblastine, doxorubicin, 5-FU, etoposide, and methotrexate ([228]; claim 40);
wherein the PD-1/PD-L1 antibody  and the resiquimod are not covalently linked to each other and are in separate compositions;
wherein the PD-1 antibody is nivolumab (MDX-1106), AMP-224, pidilizumab (CT-011), and MK-3475, or the PD-L1 antibodies are MPDL3280A and MEDI-4736 ([166-171]; Table on page 16); wherein each therapeutics can be provided individually or in combinations ([182]; [419]); wherein pharmaceutical compositions comprise a pharmaceutically acceptable carrier ([194]; [200]); wherein formulating pharmaceutical compositions are well known and conventional in the art ([213]; [255]). Hacohen et al teach intravenous administration ([224]). Hacohen et al teach administering therapeutically effective dosages of the compositions for humans, wherein actual dosage levels and time course of administration of the active ingredients in the 

Kim et al teach a method for treating cancer in a subject, the method comprising:
(i) a PD-1 checkpoint inhibitor antibody; and
(ii) TLR7/8 agonist 4-amino-2-(ethoxymethyl)-a,a-di-methyl-1 H-imidazo[4,5-c]quinoline-1-ethanol (also known as resiquimod or R848 in a formula of IDC-1005 combined with GVAX, “TEGVAX”); wherein the combination of (i) with (ii) is synergistic compared to either agent alone; wherein the resiquimod and checkpoint inhibitor antibody are not covalently linked to each other; the composition further comprising another anticancer agent that is a second TLR agonist GLA (Figure 7 Examples 7 and 8; p. 6 [22]; p. 7-8 [26]; p. 8 [28]; p. 9-10 [30]; claims 1-22); wherein the subject is human (p. 11 [33]); wherein the cancer is colorectal, lung, brain, stomach, lymphoma, head and neck, ovarian, breast, melanoma, prostate, pancreatic or renal carcinoma (p. 6 [23]); wherein the agents are formulated for intravenous (IV) administration (p. 11 [33]). Kim et al suggest IV administration and that various dosing schedules can be used (p. 11 [32-33]), teach that all of the components of their composition, including resiquimod, have been tested individually in patients and found clinically safe (p. 6 [22]), and demonstrate successfully administering resiquimod subcutaneously in vivo to mice to treat cancer.
Kishimoto et al exemplify administering pharmaceutical compositions consisting of R848 (Figure 3, Example 10) or of anti-PD-L1 antibody (Figures 1 and 2; Example 9) 
Malm et al demonstrate that R848 combined with GVAX vaccine (TEGVAX) significantly enhanced anti-tumor responses in vivo compared to GVAX alone, and the addition of an anti-PD-1 antibody further augmented anti-tumor responses and resulted in regression of established tumors.
Pockros et al teach safely administering resiquimod orally to human patients at a dose of 0.01 mg/kg or 0.02 mg/kg two times a week that resulted in serum resiquimod concentrations of 3.82 ± 1.47 ng/mL (about 0.004 µg/mL encompassing about 0.005 µg/mL) and 7.55 ± 4.17 ng/mL (about 0.008 µg/mL encompassing about 0.005 µg/mL) for 0.01 mg/kg and 0.02 mg/kg, respectively (abstract).
Dovedi et al demonstrate administering doses of 3 mg/kg of resiquimod intravenously weekly to mice to treat lymphoma (p. 252, col. 1, “Tumor Therapy”).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the resiquimod intravenously and arrive at a dose of 0.007 mg/kg – 0.02 mg/kg weekly that results in the claimed local concentrations in the method of Hacohen et al. One would have been motivated to because: (1) Hacohen et al suggest administering the resiquimod intravenously to humans and teach that determination of an effective amount is well within the capability of those skilled in the in vivo. One of ordinary skill in the art would have a reasonable expectation of success to arrive at administering resiquimod intravenously weekly at a dose from about 0.007 mg/kg – 0.02 mg/kg that results in the claimed local concentrations, given: (1) Dovedi et al demonstrate IV doses higher than this are safely tolerated to treat cancer; (2) Pockros et al demonstrate similar doses given orally resulted in serum concentrations in humans overlapping with those claimed; (3) Kim et al, Kishimoto et al, and Malm et al demonstrate that resiquimod successfully functions in vivo to synergize with PD-1 or PD-L1 antibodies in the treatment of cancer; and (4) Kim et al teach that administration of resiquimod has already been tested in patients and found clinically safe. Given the function of resiquimod in vivo to enhance anti-tumor response was known and successfully demonstrated, as well as various safe dosages and modes and regimens of administration, in the prior art, it is well within the level of the ordinary skilled artisan to arrive that the dosages from about 0.007 mg/kg – 0.02 mg/kg IV weekly for the treatment of cancer in the method of Hacohen et al and for resiquimod to predictably treat cancer and synergize with PD-1 or PD-L1 antibodies.

Response to Arguments
3.	Applicants argue that Hacohen does not teach using an immune checkpoint inhibitor except in combination with a vaccine. Applicants argue that Hacohen teach a vaccine can comprise an adjuvant TLR agonist, resiquimod, but does not teach 

4.	The arguments have been considered but are not persuasive. Applicants are arguing limitations not recited in the claims. The claims do not exclude a vaccine or combining the resiquiomod and checkpoint inhibitor antibody with a vaccine.  The claims recite “A method of treating cancer or a tumor comprising a step of administering to a human patient in need thereof, a combination comprising: (i) PDL1/PD1 axis antagonist antibody; and (ii) pharmaceutical composition consisting of 1) IV formulation of resiquimod at an effective amount of  0.007 mg/kg to 0.02 mg/kg weekly, and 2) pharmaceutically acceptable carrier. Thus, the claims are drawn to a method that comprises other elements/steps in addition to administering the combination, and are drawn to administering a combination that can comprise additional agents to (i) and (ii), such as a vaccine, and do not exclude the cited prior art. The limitation of “consisting of” subsequent to limitations of “comprising” fails to limit the claimed method as argued by Applicants (see MPEP 2111.03).
	

5.	Applicants state that Kishimoto made nanoparticle conjugates of vaccine antigen and adjuvant resiquimod or a mixture of nanoparticle antigen conjugate with free resiquimod. Applicants state that administration of unconjugated resiquimod with 
	Applicants state that Pockros teaches 0.01 mg/kg resiquimod administered orally 2X week to humans in treatment of HCV was well tolerated with minimal side effects on cytokine production. Applicants state that a 0.02 mg/kg dose had only a transient effect on HCV RNA levels but was not well tolerated. 
	Applicants state that Dovedi combined resiquimod with radiation treatment on mouse models of lymphoma using a dose of 3 mg/kg, where monotherapy IV resiquimod has a modest effect on survival, and Dovedi focused on enhanced immune response to radiation-induced tumor cell death.
	
6.	The arguments have been considered but are not persuasive because Applicants are arguing the individual references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. It is the combination of all of the cited and relied upon references which made up the state of the art with regard to the claimed invention.  Applicant's claimed invention fails to patentably distinguish over the state of the art represented by the cited references taken in combination. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Hacohen, Kim, Kishimoto, and Malm suggest and/or demonstrate that resiquimod successfully functions in vivo to synergize with PD-1 or PD-L1 antibodies in the treatment of cancer, providing motivation and reasonable expectation of success to treat cancer by administering the claimed combination. The addition of a vaccine or in vivo, wherein Dovedi demonstrate IV doses higher than instantly claimed are safely tolerated to treat cancer, and Pockros demonstrate similar doses given orally resulted in serum concentrations in humans overlapping with those claimed. Given the function of resiquimod in vivo to enhance anti-tumor response was known and successfully demonstrated, as well as various safe dosages and modes and regimens of administration in the prior art, it is well within the level of the ordinary skilled artisan to arrive that the resiquimod dosages from about 0.007 mg/kg – 0.02 mg/kg IV weekly for the treatment of cancer in the method of Hacohen et al and for resiquimod to predictably treat cancer and synergize with PD-1 or PD-L1 antibodies.


7.	Applicants argue that claim 1 requires a composition consisting of resiquimod and a carrier and this excludes the antigenic components of the various vaccines of Hacohen, Kishimoto, Kim, and Malm (the vaccine references). Applicants argue Pockros teach resiquimod in the treatment of HCV and does not teach combining with anti-PD1/anti-PD-L1 antibody therapy. Dovedi teaches resiquimod with radiation therapy but does not teach PD-1 blockade in combination with resiquimod. The cited 

8.	The arguments have been considered but are not persuasive. As stated above, Applicants are arguing limitations not recited in the claims. The claims do not exclude a method encompassing administering a vaccine or combining the resiquiomod and checkpoint inhibitor antibody with a vaccine, for the reason stated above.  
Applicants have argued the secondary references Pockros and Dovedi individually with regards to not teaching PD1/PD-L1 blockade combined with resiquimod. The combination of resiquimod with anti-PD1/PD-L1 antibody therapy was addressed by Hacohen, Kishimoto, Kim, and Malm. 

9.	Applicants argue that claim 1 requires a resiquimod dosage of about 0.007 mg/kg to about 0.02 mg/kg administered IV once a week. Applicants argue that Pockros and Dovedi failed to find a generally tolerated dosage that was effective and teach away from use of resiquimod. Applicants argue that oral dosing used by Pockros is less effective than IV, and while Dovedi did administer resiquimod weekly by IV, Dovedi administered 3 mg/kg. Applicants argue that 3 mg/kg in mice corresponds to 0.24 mg/kg in humans outside the claimed range. Applicants argue that this dosage is toxic in humans. Applicants argue this demonstrates that finding optimal effective dosage is not routine.


Hacohen et al teach administering therapeutically effective dosages of the compositions for humans, wherein actual dosage levels and time course of administration of the active ingredients in the pharmaceutical compositions of the invention can be varied so as to obtain an amount of the active ingredient which is effective to achieve the desired therapeutic response for a particular patient, composition, and mode of administration, without being toxic to the patient. ([199]; [234]). Determination of an effective amount is well within the capability of those skilled in the art, especially in light of the detailed disclosure provided herein. Preferred unit dosage formulations are those containing a daily dose or unit, daily sub-dose, as herein discussed, or an appropriate fraction thereof, of the administered ingredient. The dosage regimen for treating a disorder or a disease with the tumor specific neoantigenic peptides of this invention and/or compositions of this invention is based on a variety of factors, including the type of disease, the age, weight, sex, medical condition of the patient, the severity of the condition, the route of administration, and the particular compound employed. Thus, the dosage regimen may vary widely, but can be determined routinely using standard methods. The amounts and dosage regimens administered to a subject can depend on a number of factors, such as the mode of administration, the nature of the condition being treated, the body weight of the subject 
Kim suggests administering the resiquimod intravenously and that various dosing schedules can be used. Kim teaches that resiquimod has been tested individually in patients and found clinically safe. Kim demonstrate successfully administering resiquimod subcutaneously in vivo to mice to treat cancer.
Kishimoto exemplifies administration of effective amounts of resiquimod and a composition of anti-PD-L1 antibody that was synergistic in enhancing therapeutic effects in anti-tumor treatment and suggests IV administration.
Malm exemplifies administration of effective amounts of resiquimod combined with GVAX vaccine (TEGVAX) significantly enhanced anti-tumor responses in vivo compared to GVAX alone, and the addition of an anti-PD-1 antibody further augmented anti-tumor responses and resulted in regression of established tumors.
Dovedi and Pockros demonstrate in vivo known methods for determining effective dosages of resiquimod for treatment and avoiding toxicity, therefore such methods are successfully demonstrated. Pockros and Dovedi demonstrate a wide range of doses of resiquimod successfully administered orally or intravenously, and weekly or biweekly in vivo, wherein Dovedi demonstrate IV doses higher than instantly claimed 
Given: (1) the cited combined reference teach and demonstrate known successful methods of administering various amounts of resiquimod by various routes identified as effective, (2) the cited prior art teach such methods of arriving at effective dosages is routine and well understood, and (3) the cited combined references teach and successfully demonstrate resiquimod enhanced anti-tumor therapy in vivo particularly with anti-PD1/PD-L1 therapy, demonstrating the known function of resiquimod in vivo as effective and therapeutically effective, it is well within the level of the ordinary skilled artisan to arrive that the claimed dosages from about 0.007 mg/kg – 0.02 mg/kg IV weekly for the treatment of cancer in the method of Hacohen et al, and for resiquimod to predictably treat cancer combined with PD-1 or PD-L1 antibodies.

11.	Applicants argue that the cited references do not provide motivation to combine teachings because the cited references teach it is advantageous to include or require a cancer vaccine to be combined with resiquimod and anti-PD-1/PD-L1 antibody. Applicants argue that the cancer vaccine must be omitted to arrive at the claimed invention and this modification is unsatisfactory and would change the principle operation of the prior art invention.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 1, 3-8, 13-15, 17, 22, and 23 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,548,988 in view of US Patent 9,308,253, Kim et al, claiming priority to September 2011; Pockros et al (Journal of Hepatology, 2007, 47:174-182); Dovedi et al (Blood, January 2013, 121:251-259); and US Patent Application Publication 2016/0339090, Hacohen et al, claiming priority to December 2013. 
The claims of U.S. Patent No. 10,548,988 are drawn to a method for treating cancer in a subject, the method comprising administering to the subject a therapeutically effective amount of an anti-PD-1 antibody or anti-PD-L1 antibody cleavably linked to resiquimod; wherein the antibody is nivolumab, MPDL3280A, or 
The US Patent does not claim the antibody and resiquimod are not covalently linked, does not claim the dose of resiquimod is administered 0.007 mg/kg – 0.02 mg/kg IV weekly; and does not claim further administering anti-cancer agents.
US Patent 9,308,253, Kim et al comprises the same disclosure as its priority application WO 2013/043647 cited in the above prior art rejections for administering checkpoint inhibitor anti-PD-1 or anti-PD-L1 antibodies with resiquimod. Kim et al have patented claims to a method for treating cancer in a patient comprising administering to the patient an anti-PD-1 antibody and R848 that are not covalently linked; wherein the cancer is melanoma.
Pockros et al and Dovedi et al teach methods of administering and render obvious the dosage of resiquimod at 0.007 mg/kg – 0.02 mg/kg IV weekly for the reasons set forth in the prior art rejection above.
Hacohen teach and render obvious using the checkpoint inhibitor antibodies nivolumab (MDX-1106), AMP-224, pidilizumab (CT-011), MK-3475, MPDL3280A or MEDI-4736 for the reasons set forth above. Hacohen teach and render obvious further administering chemotherapeutics and known anti-cancer agents for treating cancer including topo I and II inhibitors, alkylating agents, antimitotic agents, vinblastine, doxorubicin, 5-FU, etoposide, and methotrexate for the reasons set forth in the prior art rejection above. Hacohen teach determination of an effective amount is well within the capability of those skilled in the art; and suggest therapeutically effective amounts of the 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the antibody and resiquimod separately in the method of U.S. Patent No. 10,548,988. One would have been motivated to and have a reasonable expectation of success to given: (1) the US Patent’s resiquimod and antibody are cleavable and separable in the composition; (2) Kim et al and Hacohen et al teach administering the agents separately; and (3) the claimed composition in U.S. Patent No. 10,548,988 comprises two known agents that provide the same predictable cancer-treating function separately and together demonstrated by US Patent 9,308,253, Kim et al.


14.	Claims 1, 3-8, 13-15, 17, 22, and 23 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,744,206 in view of US Patent 9,308,253, Kim et al, claiming priority to September 2011; Pockros et al (Journal of Hepatology, 2007, 47:174-182); and Dovedi et al (Blood, January 2013, 121:251-259); and US Patent Application Publication 2016/0339090, Hacohen et al, claiming priority to December 2013. 
The claims of U.S. Patent No. 10,744,206 are drawn to a method for treating cancer in a subject, the method comprising administering to the subject a therapeutically effective amount of an anti-PD-1 antibody or anti-PD-L1 antibody cleavably linked to resiquimod; wherein the antibody is nivolumab, MPDL3280A, or 
The US Patent does not claim the antibody and resiquimod are not covalently linked, and does not claim the dose of resiquimod is administered 0.007 mg/kg – 0.02 mg/kg IV weekly.
US Patent 9,308,253, Kim et al comprises the same disclosure as its priority application WO 2013/043647 cited in the above prior art rejections for administering checkpoint inhibitor anti-PD-1 or anti-PD-L1 antibodies with resiquimod. Kim et al have patented claims to a method for treating cancer in a patient comprising administering to the patient an anti-PD-1 antibody and R848 that are not covalently linked; wherein the cancer is melanoma.
Pockros et al and Dovedi et al teach methods of administering and render obvious the dosage of resiquimod at 0.007 mg/kg – 0.02 mg/kg IV weekly for the reasons set forth in the prior art rejection above.
Hacohen teach and render obvious using the checkpoint inhibitor antibodies nivolumab (MDX-1106), AMP-224, pidilizumab (CT-011), MK-3475, MPDL3280A or MEDI-4736 for the reasons set forth above. Hacohen teach and render obvious further administering chemotherapeutics and known anti-cancer agents for treating cancer including topo I and II inhibitors, alkylating agents, antimitotic agents, vinblastine, doxorubicin, 5-FU, etoposide, and methotrexate for the reasons set forth in the prior art rejection above. Hacohen teach determination of an effective amount is well within the 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the antibody and resiquimod separately in the method of U.S. Patent No. 10,744,206. One would have been motivated to and have a reasonable expectation of success to given: (1) the US Patent’s resiquimod and antibody are cleavable and separable in the composition; (2) Kim et al and Hacohen et al teach administering the agents separately; and (3) the claimed composition of U.S. Patent No. 10,744,206 comprises two known agents that provide the same predictable cancer-treating function separately and together demonstrated by US Patent 9,308,253, Kim et al.


15.	Claims 1, 3-8, 13-15, 17, 22, and 23 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 10,328,158 in view of US Patent 9,308,253, Kim et al, claiming priority to September 2011; Pockros et al (Journal of Hepatology, 2007, 47:174-182); Dovedi et al (Blood, January 2013, 121:251-259); and US Patent Application Publication 2016/0339090, Hacohen et al, claiming priority to December 2013. 
The claims of U.S. Patent No. 10,328,158 are drawn to a pharmaceutical composition that binds to a tumor cell, the composition comprising an anti-PD-1 antibody or anti-PD-L1 antibody cleavably linked to resiquimod; wherein the antibody is 
The US Patent does not claim administering the pharmaceutical composition to a subject having cancer; does not claim the antibody and resiquimod are not covalently linked, and does not claim the dose of resiquimod is administered 0.007 mg/kg – 0.02 mg/kg IV weekly.
US Patent 9,308,253, Kim et al comprises the same disclosure as its priority application WO 2013/043647 cited in the above prior art rejections for administering checkpoint inhibitor anti-PD-1 or anti-PD-L1 antibodies with resiquimod to treat cancer. Kim et al have patented claims to a method for treating cancer in a patient comprising administering to the patient an anti-PD-1 antibody and R848 that are not covalently linked; wherein the cancer is melanoma.
Pockros et al and Dovedi et al teach methods of administering and render obvious the dosage of resiquimod at 0.007 mg/kg – 0.02 mg/kg IV weekly for the reasons set forth in the prior art rejection above.
Hacohen teach and render obvious using the checkpoint inhibitor antibodies nivolumab (MDX-1106), AMP-224, pidilizumab (CT-011), MK-3475, MPDL3280A or MEDI-4736 for the reasons set forth above. Hacohen teach and render obvious further administering chemotherapeutics and known anti-cancer agents for treating cancer including topo I and II inhibitors, alkylating agents, antimitotic agents, vinblastine, doxorubicin, 5-FU, etoposide, and methotrexate for the reasons set forth in the prior art rejection above. Hacohen teach determination of an effective amount is well within the 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the composition of US Patent 10,328,158 as a separate antibody and resiquimod to a subject having cancer. One would have been motivated to and have a reasonable expectation of success to given: (1) the US Patent’s resiquimod and antibody are cleavable and separable in the composition; (2) the US Patent claims the composition is pharmaceutical and intended to bind a tumor; (3) Kim et al and Hacohen et al teach administering the same agents separately; and (4) the US Patent claimed composition comprises two known agents that provide the same predictable cancer-treating function separately and together demonstrated by US Patent 9,308,253, Kim et al.


16.	Claims 1, 3-8, 13-15, 17, 22, and 23 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,780,180 in view of US Patent 9,308,253, Kim et al, claiming priority to September 2011; Pockros et al (Journal of Hepatology, 2007, 47:174-182); Dovedi et al (Blood, January 2013, 121:251-259); and US Patent Application Publication 2016/0339090, Hacohen et al, claiming priority to December 2013. 
The claims of U.S. Patent No. 10,780,180 are drawn to a pharmaceutical composition that binds to a tumor cell, the composition comprising an anti-PD-1 
The US Patent does not claim administering the pharmaceutical composition to a subject having cancer; does not claim the antibody and resiquimod are not covalently linked, and does not claim the dose of resiquimod is administered 0.007 mg/kg – 0.02 mg/kg IV weekly.
US Patent 9,308,253, Kim et al comprises the same disclosure as its priority application WO 2013/043647 cited in the above prior art rejections for administering checkpoint inhibitor anti-PD-1 or anti-PD-L1 antibodies with resiquimod to treat cancer. Kim et al have patented claims to a method for treating cancer in a patient comprising administering to the patient an anti-PD-1 antibody and R848 that are not covalently linked; wherein the cancer is melanoma.
Pockros et al and Dovedi et al teach methods of administering and render obvious the dosage of resiquimod at 0.007 mg/kg – 0.02 mg/kg IV weekly for the reasons set forth in the prior art rejection above.
Hacohen teach and render obvious using the checkpoint inhibitor antibodies nivolumab (MDX-1106), AMP-224, pidilizumab (CT-011), MK-3475, MPDL3280A or MEDI-4736 for the reasons set forth above. Hacohen teach and render obvious further administering chemotherapeutics and known anti-cancer agents for treating cancer including topo I and II inhibitors, alkylating agents, antimitotic agents, vinblastine, doxorubicin, 5-FU, etoposide, and methotrexate for the reasons set forth in the prior art 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the composition of US Patent 10,780,180 as a separate antibody and resiquimod to a subject having cancer. One would have been motivated to and have a reasonable expectation of success to given: (1) the US Patent’s resiquimod and antibody are cleavable and separable in the composition; (2) the US Patent claims the composition is pharmaceutical and intended to bind a tumor; (3) Kim et al and Hacohen et al teach administering the same agents separately; and (4) the US Patent claimed composition comprises two known agents that provide the same predictable cancer-treating function separately and together demonstrated by US Patent 9,308,253, Kim et al.


17.	Claims 1, 3-8, 13-15, 17, 22, and 23 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,878,052 in view of US Patent 9,308,253, Kim et al, claiming priority to September 2011; Pockros et al (Journal of Hepatology, 2007, 47:174-182); Dovedi et al (Blood, January 2013, 121:251-259); and US Patent Application Publication 2016/0339090, Hacohen et al, claiming priority to December 2013. 
U.S. Patent No. 9,878,052 are drawn to a pharmaceutical composition that binds to a tumor antigen, the composition comprising an anti-PD-L1 antibody cleavably linked to resiquimod; wherein the antibody is MPDL3280A; the composition further comprising an anti-cancer agent such vincristine, vinblastine, methotrexate, and doxorubicin.
The US Patent does not claim administering the pharmaceutical composition to a subject having cancer; does not claim the antibody and resiquimod are not covalently linked, does not claim the antibody is an anti-PD-1 antibody; and does not claim the dose of resiquimod is administered 0.007 mg/kg – 0.02 mg/kg IV weekly.
US Patent 9,308,253, Kim et al comprises the same disclosure as its priority application WO 2013/043647 cited in the above prior art rejections for administering checkpoint inhibitor anti-PD-1 or anti-PD-L1 antibodies with resiquimod to treat cancer. Kim et al have patented claims to a method for treating cancer in a patient comprising administering to the patient an anti-PD-1 antibody and R848 that are not covalently linked; wherein the cancer is melanoma.
Pockros et al and Dovedi et al teach methods of administering and render obvious the dosage of resiquimod at 0.007 mg/kg – 0.02 mg/kg IV weekly for the reasons set forth in the prior art rejection above.
Hacohen teach and render obvious using the checkpoint inhibitor antibodies nivolumab (MDX-1106), AMP-224, pidilizumab (CT-011), MK-3475, MPDL3280A or MEDI-4736 for the reasons set forth above. Hacohen teach and render obvious further administering chemotherapeutics and known anti-cancer agents for treating cancer including topo I and II inhibitors, alkylating agents, antimitotic agents, vinblastine, 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the composition of US Patent 9,878,052 as a separate anti-PD1 or anti-PD-L1 antibody and resiquimod to a subject having cancer. One would have been motivated to and have a reasonable expectation of success to given: (1) the US Patent’s resiquimod and antibody are cleavable and separable in the composition; (2) the US Patent claims the composition is pharmaceutical and intended to bind a tumor antigen; (3) Kim et al and Hacohen et al teach administering the same agents separately; and (4) the US Patent claimed composition comprises two known agents that provide the same predictable cancer-treating function separately and together demonstrated by US Patent 9,308,253, Kim et al.


18.	Claims 1, 3-8, 13-15, 17, 22, and 23 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,827,329 in view of US Patent 9,308,253, Kim et al, claiming priority to September 2011; Pockros et al (Journal of Hepatology, 2007, 47:174-182); Dovedi et al (Blood, January 2013, 121:251-259); and US Patent Application Publication 2016/0339090, Hacohen et al, claiming priority to December 2013. 
U.S. Patent No. 9,827,329 are drawn to a method of treating cancer in a subject comprising administering to the subject a pharmaceutical composition that binds to a tumor cell, the composition comprising an anti-PD-1 antibody or anti-PD-L1 antibody cleavably linked to resiquimod; wherein the antibody is nivolumab, MPDL3280A, or lambrolizumab; the cancer comprising lung, breast, ovarian, renal, melanoma, and head and neck; the composition further comprising an anti-cancer agent such as an anti-metabolite, topo I or II inhibitor, alkylating agent, microtubule inhibitor, anti-androgen agent, or GNRh modulator.
The US Patent does not claim the antibody and resiquimod are not covalently linked, and does not claim the dose of resiquimod is administered 0.007 mg/kg – 0.02 mg/kg IV weekly.
US Patent 9,308,253, Kim et al comprises the same disclosure as its priority application WO 2013/043647 cited in the above prior art rejections for administering checkpoint inhibitor anti-PD-1 or anti-PD-L1 antibodies with resiquimod to treat cancer. Kim et al have patented claims to a method for treating cancer in a patient comprising administering to the patient an anti-PD-1 antibody and R848 that are not covalently linked; wherein the cancer is melanoma.
Pockros et al and Dovedi et al teach methods of administering and render obvious the dosage of resiquimod at 0.007 mg/kg – 0.02 mg/kg IV weekly for the reasons set forth in the prior art rejection above.
Hacohen teach and render obvious using the checkpoint inhibitor antibodies nivolumab (MDX-1106), AMP-224, pidilizumab (CT-011), MK-3475, MPDL3280A or MEDI-4736 for the reasons set forth above. Hacohen teach and render obvious further 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the composition of US Patent 9,827,329 as a separate antibody and resiquimod to a subject having cancer. One would have been motivated to and have a reasonable expectation of success to given: (1) the US Patent’s resiquimod and antibody are cleavable and separable in the composition; (2) Kim et al and Hacohen et al teach administering the same agents separately; and (3) the US Patent claimed composition comprises two known agents that provide the same predictable cancer-treating function separately and together demonstrated by US Patent 9,308,253, Kim et al.

Response to Arguments for US Patents
19.	Applicants argue that antibody-drug conjugates of the US Patents are expected to have advantageous properties in safety/efficacy over unconjugated components in systemic use, thus do not render obvious providing a combination of pharmaceutical compositions with resiquimod and antibody separately as claimed. Applicants state that many drugs used in conjugate form are ineffective or toxic when not conjugated. 

20.	The arguments have been considered but are not persuasive. Contrary to arguments, the cited references do teach use of the agents separately. Hacohen teach administering unconjugated antibody and resiquimod, and teach using separate pharmaceutical formulations of the compositions. Kim has patented claims to a method for treating cancer in a patient comprising administering to the patient an anti-PD-1 antibody and R848 that are not covalently linked, and US Patent claims are presumed enabled (35 USC 282). Kishimoto et al exemplify that combined treatment with a composition comprising a vaccine with R848 (not linked to an antibody) and a separate composition of anti-PD-L1 antibody was synergistic in enhancing therapeutic effects in anti-tumor treatment. None of the cited references or US Patents teach away from the use of unconjugated antibody or resiquimod to treat cancer, or teach an expectation of failure or toxicity in administering the combination as argued by Applicants. On the contrary, the cited references provide a reasonable expectation of success to treat 
	Contrary to arguments, Pockros does not teach away from the use of resiquimod as an unconujugated therapeutic, and Pockros does provide a reasonable expectation of success for administering resiquimod as an unconjugated agent and determining effective dose, for the reasons set forth above. Pockros states “resiquimod 0.01 mg/kg was well tolerated” in humans (abstract). 
Contrary to arguments, Kim does not teach away from resiquimod not covalently linked to anti-PD-1/PD-L1 antibody. Contrary to arguments, resiquimod is not covalently linked or conjugated to cells in TEGVAX, but rather, is mixed as an adjuvant with GVAX cancer cell vaccine, therefore Kim does not teach away from resiquimod not covalently linked to anti-PD-1/PD-L1 antibody. Contrary to arguments, Kim teaches composition comprising:
(i) a PD-1 checkpoint inhibitor antibody; and
(ii) TLR7/8 agonist 4-amino-2-(ethoxymethyl)-a,a-di-methyl-1 H-imidazo[4,5-c]quinoline-1-ethanol (also known as resiquimod or R848 in a formula of IDC-1005 combined with GVAX, “TEGVAX”); wherein the combination of (i) with (ii) is synergistic compared to either agent alone; wherein the resiquimod and checkpoint inhibitor antibody are not covalently linked to each other, as set forth above. Further, Kim has patented claims to a method for treating cancer in a patient comprising administering to the patient an anti-PD-1 antibody and R848 that are not covalently linked.
As stated in the rejections, one would have been motivated to and have a reasonable expectation of success to administer a combination of resiquimod and anti-
Additionally, Examiner points to section 10 above in response to Applicant’s arguments against the Kim reference individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. It is the combination of all of the cited and relied upon references which made up the state of the art with regard to the claimed invention. As explained in section 10 above, the combined teaching of the cited references provide motivation and reasonable expectation of success to administer resiquimod intravenously at an effective dose in the treatment of cancer and in unconjugated form. Further, Kim has patented claims to a method for treating cancer in a patient comprising administering to the patient an anti-PD-1 antibody and R848 that are not covalently linked.
Although Applicants assert an unexpected advantage over the US Patents of improving the effectiveness of the antibody without causing toxicity by separating the two agents, Applicants have not provided any evidence of such unexpected result over what is taught by the prior art in treating cancer with the combination. MPEP 716.01 states: The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney
statements which are not evidence and which must be supported by an appropriate

success, solution of a long-felt need, inoperability of the prior art, invention before the
date of the reference, and allegations that the author(s) of the prior art derived the
disclosed subject matter from the applicant. Examiner maintains the cited prior art provide motivation and a reasonable expectation of success to formulate and use the resiquimod and antibody compositions as unconjugated agents in a combination.


21.	Claims 1, 3-8, 13-15, 17, 22, and 23 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 13-15, 17, 19-25 of copending Application No. 15/508,033 in view of US Patent 9,308,253, Kim et al, claiming priority to September 2011; Pockros et al (Journal of Hepatology, 2007, 47:174-182); Dovedi et al (Blood, January 2013, 121:251-259); and US Patent Application Publication 2016/0339090, Hacohen et al, claiming priority to December 2013. 
The claims of Application No. 15/508,033 are drawn to a composition and a method for treating cancer in a subject comprising administering the composition, the composition comprising a therapeutically effective amount of an anti-PD-1 antibody or anti-PD-L1 antibody cleavably linked to resiquimod; wherein the antibody is nivolumab, MK-3475, AMP-514, AMP-224, CT-011, MPDL3280A, YW243.55.S70, MEDI-4736; wherein the cancer is breast, head and neck, lung, melanoma, pancreatic, or renal; the method further comprising administering an anti-cancer agent such as an anti-
The copending application does not claim the antibody and resiquimod are not covalently linked, and does not claim the dose of resiquimod is administered 0.007 mg/kg – 0.02 mg/kg IV weekly.
US Patent 9,308,253, Kim et al comprises the same disclosure as its priority application WO 2013/043647 cited in the above prior art rejections for administering checkpoint inhibitor anti-PD-1 or anti-PD-L1 antibodies with resiquimod. Kim et al have patented claims to a method for treating cancer in a patient comprising administering to the patient an anti-PD-1 antibody and R848 that are not covalently linked; wherein the cancer is melanoma.
Pockros et al and Dovedi et al teach methods of administering and render obvious the dosage of resiquimod at 0.007 mg/kg – 0.02 mg/kg IV weekly for the reasons set forth in the prior art rejection above.
Hacohen teach and render obvious using the checkpoint inhibitor antibodies nivolumab (MDX-1106), AMP-224, pidilizumab (CT-011), MK-3475, MPDL3280A or MEDI-4736 for the reasons set forth above. Hacohen teach and render obvious further administering chemotherapeutics and known anti-cancer agents for treating cancer including topo I and II inhibitors, alkylating agents, antimitotic agents, vinblastine, doxorubicin, 5-FU, etoposide, and methotrexate for the reasons set forth in the prior art rejection above. Hacohen teach determination of an effective amount is well within the capability of those skilled in the art; and suggest therapeutically effective amounts of the 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the antibody and resiquimod separately in the method of Application No. 15/508,033. One would have been motivated to and have a reasonable expectation of success to given: (1) the resiquimod and antibody of Application No. 15/508,033 are cleavable and separable in the composition; (2) Kim et al and Hacohen et al teach administering the agents separately; and (3) the Application No. 15/508,033 claimed composition comprises two known agents that provide the same predictable cancer-treating function separately and together demonstrated by US Patent 9,308,253, Kim et al.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
22.	Applicants reiterate arguments stated above with regards to the US Patents.
	The arguments were considered above and not found persuasive for the reasons set forth above.


23.	Claims 1, 3-8, 13-15, 17, 22, and 23 remai provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 10, 11, 15-19, 21, 23-33 of copending Application No. 16/216,759 in view of US Patent Application Publication 2016/0339090, Hacohen et al, claiming priority to December 2013.
Application No. 16/216,759 are drawn to a method of treating cancer in a subject comprising administering to the subject a pharmaceutical composition comprising a PD-1 or PD-L1 antibody and resiquimod, wherein the antibody and resiquimod are not covalently linked; wherein the antibody is MK-3475, lambrolizumab, CT-011, MPDL3280A, MEDI-4736; wherein the cancer is breast, colorectal, DLBCL, endometrial, head and neck, lung, ovarian, pancreatic, prostate, melanoma, and renal cell carcinoma; wherein the dose amount of resiquimod is intravenous from about 0.006 mg/kg to 0.015 mg/kg weekly and results in a local concentration of about 0.005 µg/mL to about 12 µg/mL.
The copending application does not claim administering further comprising administering an anti-cancer agent.
Hacohen et al teach and render obvious further administering chemotherapeutics and known anti-cancer agents for treating cancer including topo I and II inhibitors, alkylating agents, antimitotic agents, vinblastine, doxorubicin, 5-FU, etoposide, and methotrexate for the reasons set forth in the prior art rejection above. Hacohen teach determination of an effective amount is well within the capability of those skilled in the art; and suggest therapeutically effective amounts of the compound in dosage form usually ranges from slightly less than about 0.025 mg/kg/day, as set forth above.
This is a provisional nonstatutory double patenting rejection.




Response to Arguments
24.	Applicants defer addressing this rejection until allowable subject matter is identified in the instant application.
	The arguments have been considered but are not persuasive because no terminal disclaimer has been filed.

25.	Conclusion: No claim is allowed.

Conclusion
26.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642